Citation Nr: 1725803	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  08-32 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection to bilateral knee disorder, diagnosed as osteoarthritis, status post total knee replacement, in both knees. 


REPRESENTATION

Veteran represented by:	The American Legion

	
WITNESSES AT HEARING ON APPEAL

The Veteran and D. R. 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran had active service from September 1963 to March 1964 and additional service in the Army National Guard from April 1963 to April 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which, in part, denied service connection for a bilateral knee disorder.  

In March 2010, the Veteran and his spouse testified at hearings before an Acting Veterans Law Judge, who has since retired from the Board. In July 2010, the Board remanded the matter to the RO for additional development. 

 In July 2014, the matter on appeal was remanded in order to afford the Veteran with a new Board hearing.  In March 2017, the Veteran and his son testified before the undersigned during a Board hearing held via videoconference capabilities.  Transcripts of both hearings are associated with the claims file.


FINDINGS OF FACT

The competent and credible evidence of record demonstrates that the Veteran's current bilateral knee disorder, osteoarthritis, status post total knee replacement, in both knees, cannot be satisfactorily disassociated from his period of active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a bilateral knee disorder, diagnosed as osteoarthritis, status post total knee replacement, in both knees, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Here, in view of the Board's favorable decisions to grant service connection, any further discussion as to any shortcomings in duties to assist and notify, or regarding whether the Veteran was prejudiced by any such lapses, would serve no useful purpose.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by showing inception or aggravation during service.  38 C.F.R. 
§ 3.303(a).

Service connection may be established by either continuity of symptomatology after service under 38 C.F.R. § 3.303 (b) or by initial diagnosis of the medical condition after service under 38 C.F.R. § 3.303 (d).  The Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303 (b) applies only to chronic diseases listed in 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338  (Fed. Cir. 2013).  Indeed, given that arthritis is such a disease, the Veteran's currently diagnosed osteoarthritis, status post total knee replacement, in both knees, is subject to such regulation.  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167  (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. 
§ 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

The Veteran contends he is entitled to service connection for a bilateral knee disorder.  The Veteran asserts his current bilateral knee condition was caused by service training exercises, including constant marches while jumping out of vehicles and carrying heavy packs and constantly going up and down on his knees.  See August 2009 statements in support of the case.  

The Veteran testified that as a platoon sergeant, it was typical not to go on sick call and this was why service records did not show knee injuries and complaints.  He reported that his platoon trained and traveled in armored personnel carriers (APC's) over rough terrain and were "thrown around" in such vehicles.  He also explained that during training exercises they had to repeatedly run out of the APCs, hit the ground knees first with almost no protection, all while carrying a rucksack, a pack, and weapons.  When training in the wintertime, they fell on their knees on the frozen ground.  See March 2010 and March 2017 Board hearing transcripts.  

Notably, the post-service private treatment records and an August 2010 VA examination report show that the Veteran has current diagnosis of osteoarthritis, status post total knee replacement, in both knees.  The Veteran's service treatment records do not show complaints or treatment of knee problems and his knees were evaluated as normal at the time of his separation from service.  However, the Veteran has provided competent and credible lay testimony that he has experienced bilateral knee problems since his period of service.  Accordingly, element (1) current disability, and element (2) in-service injury, have been shown. 

The remaining question on appeal is whether the competent evidence demonstrates element (3), that the Veteran's current bilateral knee disorder is medically related to his in-service injury.  Here, the Board finds that after resolving any doubt in the Veteran's favor, the competent evidence of record does support such a finding.  

First, as noted above, the Veteran has provided competent and credible lay testimony that he has experienced bilateral knee problems since his period of service.  As such, the principles regarding continuity of symptomatology under 38 C.F.R. § 3.303 (b) is for application.  Walker, supra.

Second, in a March 2010 private medical statement, Dr. T.T. opined that it is at least as likely as not that the Veteran's current bilateral knee condition is the result of his active service.  Dr. T. indicated that his assessments was based on a review of his "available medical records," clinical notes, physical examinations of the Veteran, their medical training and experience as a physician.  In a March 2017 private medical statement, Dr. T. clarified that his medical opinion was based on a review of medical records and reported medical history that demonstrated longevity of symptomatology and continuity of treatment for the Veteran's bilateral knee condition. 

The Board has also considered the negative medical nexus opinion provided by the VA examiner in the August 2010 VA medical opinion report.  The VA examiner concluded that it was less likely than not that the Veteran's current bilateral knee disorder was incurred during or is otherwise related to his military service.  This medical opinion was based on a review of the claims folder.  The Board finds that neither of the medical nexus opinions is more probative than the other opinion.  The positive medical opinion and the negative VA medical opinion are each supported by a review of the relevant medical records, a pertinent reported history, clinical findings and a full rationale.  See Neives-Rodriguuez v. Peake, 22 Vet. App. 295, 304 (2008) (the most of the probative value of a medical opinion comes from the rationale that the examiner provided in support of his/her medical opinion).  The Board finds that the medical nexus opinions in this case are at least in equipoise. 

In summary, the Board has found that the competent and credible evidence of record demonstrates that the Veteran's current bilateral knee disorder, osteoarthritis, status post total knee replacement, in both knees, cannot be satisfactorily disassociated from his period of active service.  Thus, the Board concludes that there is a reasonable doubt as to whether the Veteran's current bilateral knee disorder is related to his period of service.  To the extent that there is any reasonable doubt, that doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b) 38 C.F.R. § 3.10


ORDER

Entitlement to service connection for bilateral knee disorder, diagnosed as osteoarthritis, status post total knee replacement, in both knees, is granted. 




____________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


